Motion Denied and Order filed December 10, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00372-CR
                                ____________

                       BO DANIEL SHAFER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1433928


                                    ORDER

      Appellant is represented by appointed counsel, Cheri Duncan. Appellant’s
brief was originally due August 17, 2015. We have granted a total of 90 days to
file appellant’s brief until November 23, 2015. When we granted the last extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On November 23, 2015, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Cheri Duncan to file a brief with the clerk of this
court on or before December 23, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Jamison, Donovan and Brown